COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 AMERICAN HOME ASSURANCE                                            No. 08-09-00133-CV
 COMPANY,                                        §
                                                                       Appeal from
                        Appellant,               §
                                                                    168th District Court
 v.                                              §
                                                               of El Paso County, Texas
 MICHAEL AGUILAR,                                §
                                                                     (TC # 2008-1887)
                        Appellee.                §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because the parties have settled the dispute. We grant the motion and

dismiss the appeal. Costs are assessed against Appellant. See TEX .R.APP .P. 42.1(d)(absent

agreement of the parties, costs are taxed against the appellant).


November 24, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating